Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 11, 2019

                                     No. 04-19-00252-CR

                                 Robert Deshawn HUNTER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4011
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
       Appellant has filed a motion for extension of time, requesting an extension of sixty days
from the original deadline. We GRANT the motion. Appellant’s brief is due December 3, 2019.
No further motions for extension of time will be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk